DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract exceeds the 150 word limit with 155 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: energy storage member in claims 1 and 11, additionally such claim limitation(s) is/are: movable member in claims 15 and 16.
The “energy storage member” is being interpreted as comprising a compressed gas container as stated in paragraph 1092 of the current specification. 
The “movable member” is being interpreted as a piston member as stated in paragraph 1134 of the current specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 4-17 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Edwards (US Patent 7648483).
Regarding claim 1, Edwards discloses an apparatus, comprising: a housing (Fig. 4, housing 3110) defining a gas chamber (Fig. 4, gas chamber 3120); a medicament container assembly (Fig. 4, medicament injector 3210) disposed within the housing (Fig. 4, housing 3110), the medicament container assembly (Fig. 4, medicament injector 3210) including a container body (Fig. 4, medicament container 3262) and an elastomeric member (Fig. 28, plunger 3284) disposed within the container body (Fig. 4, medicament container 3262), the medicament container assembly (Fig. 4, medicament injector 3210) including a needle (Fig. 4, needle 3212) coupled to a distal end portion (See Examiner’s Annotated Figure 1) of the container body (Fig. 4, medicament container 3262); an energy storage member (interpretation is a compressed gas container as depicted in Fig. 4, compressed gas container 3412) configured to produce a pressurized gas (Col. 6, lns. 55-61) within the gas chamber (Fig. 4, gas chamber 3120) when the energy storage member (Fig. 4, compressed gas container 3412) is actuated (Col. 6, lns. 55-61); and a carrier assembly (See Examiner’s Annotated Figure 1) coupled to the medicament container assembly (Fig. 4, medicament injector 3210), the carrier assembly (See Examiner’s Annotated Figure 1) configured to move within (Col. 13, lns. 45-49) the housing (Fig. 4, housing 3110) from a first carrier position (Fig. 17) to a second carrier position (Fig. 23) in response to actuation of the energy storage member (Fig. 4, compressed gas container 3412), the needle (Fig. 4, needle 3212) disposed within the housing (Fig. 4, housing 3110) when the carrier assembly (See Examiner’s Annotated Figure 1) is in the first carrier position (Fig. 17), a portion of the needle (Fig. 2, needle 1212) disposed outside (Fig. 23) of the housing when the carrier assembly (See Examiner’s Annotated Figure 1) is in the second carrier position (Fig. 23), the carrier assembly (See Examiner’s Annotated Figure 1) (Fig. 25, seal 3314) and a second seal member (Fig. 28, plunger 3284), the first seal member (Fig. 25, seal 3314) in sliding contact (Col. 15, lns. 10-17) with an inner surface (Fig. 22, inner surface 3122) of the housing (Fig. 22, housing 3110) to fluidically isolate the gas chamber (Fig. 4, gas chamber 3120, see Col. 15, lns. 10-17), the second seal member (Fig. 28, plunger 3284) in contact with a proximal end portion (Col. 14, lns. 56-62) of the container body (Fig. 4, medicament container 3262).

    PNG
    media_image1.png
    588
    621
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on figure 17 of Edwards
Regarding claim 2, Edwards discloses the apparatus of claim 1, wherein the medicament container assembly (Fig. 4, medicament injector 3210) is a prefilled syringe (Col. 5, lns. 2-5), the needle (Fig. 4, needle 3212) being staked to the distal end portion (See Examiner’s Annotated Figure 1) of the container body (Fig. 4, medicament container 3262).
Regarding claim 4, Edwards discloses the apparatus of claim 1, wherein the medicament container assembly (Fig. 4, medicament injector 3210) includes a needle sheath (Fig. 8, sheath 3820) disposed about the needle (Fig. 8, needle 3212), a surface of the needle sheath (Fig. 6, sheath 3820) configured to engage a safety lock (Fig. 8, sheath retainer 3840) such that movement of the safety lock (Fig. 8, sheath retainer 3840) removes (Col. 9. Lns. 11-15) the needle sheath (Fig. 6, sheath 3820) from the medicament container assembly (Fig. 4, medicament injector 3210).
Regarding claim 5, Edwards discloses the apparatus of claim 1, wherein: the proximal end portion (Fig. 28, proximal portion 3264)  of the container body (Fig. 4, medicament container 3262) includes a flange (See Examiner’s Annotated Figure 1); and the second seal member (Fig. 28, plunger 3284) is an o-ring (See Examiner’s Annotated Figure 2) disposed between a shoulder (See Examiner’s Annotated Figure 2) of the carrier assembly (See Examiner’s Annotated Figure 1) and the flange (See Examiner’s Annotated Figure 1, the examiner notes that the second seal member/o-ring is disposed between both the shoulder and the flange.).

    PNG
    media_image2.png
    382
    572
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2 based on figure 28 of Edwards
Regarding claim 6, Edwards discloses the apparatus of claim 1, wherein: the proximal end portion (Fig. 28, proximal portion 3264) of the container body (Fig. 4, medicament container 3262) includes a flange (See Examiner’s Annotated Figure 1); and the carrier (See Examiner’s Annotated Figure 1) includes a carrier housing (Fig. 5, carrier 3250) defining an internal volume (See Examiner’s Annotated Figure 1) and having a shoulder (See Examiner’s Annotated Figure 1) defining a groove (See Examiner’s Annotated Figure 3), the second seal member (Fig. 28, plunger 3284) being disposed within the groove (See Examiner’s Annotated Figure 3, the Examiner notes that the container body is disposed within the groove and the second seal member is disposed within the container body thus the second seal member is disposed within the groove), the proximal end portion (Fig. 28, proximal portion 3264) of the container body (Fig. 4, medicament container 3262) disposed within the internal volume (Fig. 25, opening 3256) such that the second seal member (Fig. 28, plunger 3284) is between the shoulder (See Examiner’s Annotated Figure 1) and the flange (See Examiner’s Annotated Figure 1).

    PNG
    media_image3.png
    361
    529
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 3 based on figure 26 of Edwards
Regarding claim 7, Edwards discloses the apparatus of claim 1, wherein the carrier assembly (See Examiner’s Annotated Figure 1) includes a carrier housing (Fig. 5, carrier 3250) defining an internal volume (See Examiner’s Annotated Figure 1) within which the proximal end portion (Fig. 28, proximal portion 3264) of the container body (Fig. 4, medicament container 3262) is disposed, the carrier housing (Fig. 5, carrier 3250) including a distal end surface (See Examiner’s Annotated Figure 1), the distal end portion (See Examiner’s Annotated Figure 1) of the container body (Fig. 4, medicament container 3262) extending outside of the distal end surface (See Examiner’s Annotated Figure 1) of the carrier housing (Fig. 5, carrier 3250, the distal end portion of the body does extend outside of the distal end surface of the carrier housing in the proximal direction).
Regarding claim 8, Edwards discloses the apparatus of claim 7, wherein the distal end surface (See Examiner’s Annotated Figure 1) of the carrier housing (Fig. 31, carrier 3250) is configured to contact a portion (See Examiner’s Annotated Figure 1) of the housing (Fig. 31 housing 3110) to limit distal movement of the carrier assembly (See Examiner’s Annotated Figure 1) when the carrier assembly (See Examiner’s Annotated Figure 1) is in the second carrier position (Fig. 23, Col. 13, lns. 45-49).
Regarding claim 9, Edwards discloses the apparatus of claim 1, wherein the carrier assembly (See Examiner’s Annotated Figure 1) is configured (Col. 6, lns. 44-54) to move within the housing (Fig. 4, housing 3110) in a distal direction from the first carrier position (Fig. 17) to the second carrier position (Fig. 23), the apparatus further comprising:  84Attorney Docket No. 1004-009-03US a retraction spring (Fig. 4, retraction springs 3350) coupled to the carrier assembly, the retraction spring configured (Col. 7, lns. 4-13) to urge the carrier assembly (see Examiner’s Annotated Figure 1) in a proximal direction (Col. 7, lns. 4-13) from the second carrier position (Fig. 23) towards the first carrier position (Fig. 17), the carrier assembly (See Examiner’s Annotated Figure 1) including a first stop surface (See Examiner’s Annotated Figure 1, a portion of the seal 3314) configured to engage a first portion (See Examiner’s Annotated Figure 1) of the housing to limit movement of (See Examiner’s Annotated Figure 1) in the proximal direction when the carrier assembly (See Examiner’s Annotated Figure 1) is in the first carrier position (Fig. 17, the Examiner notes that the friction fit between the first stop surface of the seal 3314 and the first portion of the housing as shown in the Examiner’s Annotated Figure 1), the carrier assembly (See Examiner’s Annotated Figure 1) including a second stop surface (See Examiner’s Annotated Figure 1) configured to engage a second portion (See Examiner’s Annotated Figure 1) of the housing (Fig. 4, housing 3110) to limit movement of the carrier assembly (See Examiner’s Annotated Figure 1) in the distal direction (Col. 6, lns. 44-54) when the carrier housing (Fig. 5, carrier 3250) is in the second carrier position (Fig. 23).
Regarding claim 10, Edwards discloses the apparatus of claim 1, wherein the carrier assembly (See Examiner’s Annotated Figure 1) is configured (Col. 13, lns. 45-49) to move within the housing (Fig. 4, housing 3110)  in a distal direction from the first carrier position (Fig. 17) to the second carrier position (Fig. 223, and see Col. 13, lns. 45-49), the apparatus further comprising: a retraction spring (Fig. 31, retraction springs 3350) coupled to the carrier assembly (See Examiner’s Annotated Figure 1), the retraction spring (Fig. 31, retraction springs 3350) configured to urge the carrier assembly (See Examiner’s Annotated Figure 1) in a proximal direction (Col. 14, lns. 63-Col. 15, lns. 1) from the second carrier position (Fig. 23) towards the first carrier position (Fig. 17); and a valve (Fig. 28, gas relief valve 3328) configured to allow fluid communication (Col. 14, lns. 45-48) between the gas chamber (Fig. 4, gas chamber 3120) and an area outside (Col. 15, lns. 4-9) the gas chamber (Fig. 4, gas chamber 3120) when the valve (Fig. 28, gas relief valve 3328) is actuated, the carrier assembly (See Examiner’s Annotated Figure 1) including an actuator (Fig. 31, valve actuators 3254) configured (Col. 15, lns. 57-67) to actuate the valve (Fig. 28, gas relief valve 3328).
Regarding claim 11, Edwards discloses an apparatus, comprising: a housing (Fig. 4, housing 3110) defining a gas chamber (Fig. 4, gas chamber 3120); a medicament container assembly (Fig. 4, medicament injector 3210) disposed within the housing (Fig. 4, housing 3110), the medicament container assembly (Fig. 4, medicament injector 3210) including a container body (Fig. 4, medicament container 3262) and an elastomeric member (Fig. 28, plunger 3284) disposed within the container body (Fig. 4, medicament container 3262), the medicament container assembly (Fig. 4, medicament injector 3210) including a needle (Fig. 4, needle 3212) coupled to a distal end portion (See Examiner’s Annotated Figure 1) of the container body (Fig. 4, medicament container 3262); an energy storage member (the energy storage member is interpreted as Fig. 4, compressed gas container 3412) configured to produce a pressurized gas (Col. 6, lns. 55-61) within the gas chamber (Fig. 4, gas chamber 3120) when the energy storage member (Fig. 4, compressed gas container 3412) is actuated (Col. 6, lns. 55-61); and a carrier assembly (See Examiner’s Annotated Figure 1) coupled to the medicament container assembly (Fig. 4, medicament injector 3210), the carrier assembly (See Examiner’s Annotated Figure 1) configured to move within (Col. 13, lns. 45-49) the housing (Fig. 4, housing 3110) from a first carrier position (Fig. 17) to a second carrier position (Fig. 23) in response to a force exerted on a proximal carrier surface (Fig. 17, surface 3322) by the pressurized gas (Col. 6, lns. 55-61), the needle (Fig. 4, needle 3212) disposed within the housing (Fig. 4, housing 3110) when the carrier assembly (See Examiner’s Annotated Figure 1) is in the first carrier position (Fig. 17), a portion of the needle (Fig. 4, needle 3212) disposed outside of (Fig. 4, housing 3110) when the carrier assembly (See Examiner’s Annotated Figure 1) is in the second carrier position (Fig. 23), the carrier assembly (See Examiner’s Annotated Figure 1)  including a first seal member (Fig. 25, seal 3314) and a second seal member (Fig. 28, plunger 3284), the first seal member (Fig. 25, seal 3314) surrounding an outer surface of the carrier assembly (See Examiner’s Annotated Figure 1) to fluidically isolate the gas 85Attorney Docket No. 1004-009-03US chamber (Fig. 4, gas chamber 3120, see Col. 15, lns. 10-17), the second seal member (Fig. 28, plunger 3284) disposed between an inner surface (See Examiner’s Annotated Figure 1) of the carrier assembly (See Examiner’s Annotated Figure 1) and the container body (Fig. 4, medicament container 3262).
Regarding claim 12, Edwards discloses the apparatus of claim 11, wherein the first seal member (Fig. 25, seal 3314) is in sliding contact (Col. 15, lns. 10-17) with an inner surface (Fig. 22, inner surface 3122) of the housing (Fig. 22, housing 3110), a shape of the outer surface of the carrier assembly (See Examiner’s Annotated Figure 1) being non- circular (The Examiner notes that figure 4 shows that the carrier assembly as being non-circular and as stated in Col. 7, lns. 29-32 as being a rectangular shape).
Regarding claim 13, Edwards discloses the apparatus of claim 11, wherein: the medicament container assembly (Fig. 4, medicament injector 3210) is a prefilled syringe (Col. 5, lns. 2-5), a proximal end portion (Fig. 25, proximal portion 3264) the container body (Fig. 4, medicament container 3262) of the prefilled syringe (Col. 5, lns. 2-5) including a flange (See Examiner’s Annotated Figure 1); and the inner surface of the carrier assembly (See Examiner’s Annotated Figure 1) defines a groove (See Examiner’s Annotated Figure 3), the second seal member disposed within the groove (See Examiner’s Annotated Figure 3, the Examiner notes that the container body is disposed within the groove and the second seal member is disposed within the container body thus the second seal member is disposed within the groove) such that the second seal member (Fig. 28, plunger 3284) is between the inner surface of the carrier assembly (See Examiner’s Annotated Figure 1) and the flange (See Examiner’s Annotated Figure 1)
Regarding claim 14, Edwards discloses the apparatus of claim 11, wherein: the medicament container assembly (Fig. 4, medicament injector 3210) is a prefilled syringe (Col. 5, lns. 2-5), a proximal end portion (Fig. 28, proximal portion 3264) the container body (Fig. 4, medicament container 3262) of the prefilled syringe (Col. 5, lns. 2-5) including a flange (See Examiner’s Annotated Figure 1); and the carrier assembly (See Examiner’s Annotated Figure 1) defines an internal volume (See Examiner’s Annotated Figure 1), the inner surface (See Examiner’s Annotated Figure 1) of carrier assembly (See Examiner’s Annotated Figure 1) includes a shoulder (See Examiner’s Annotated Figure 1) defining a groove (See Examiner’s Annotated Figure 3), the second seal member (Fig. 28, plunger 3284) being disposed within the groove (See Examiner’s Annotated Figure 3. The Examiner notes that the container body is disposed within the groove and the second seal member is disposed within the container body thus the second seal member is disposed within the groove), the proximal end portion (Fig. 28, proximal portion 3264) of the container body (Fig. 4, medicament container 3262) disposed within the internal volume (See Examiner’s Annotate Figure 1) such that the second seal member (Fig. 28, plunger 3284) is between the shoulder (See Examiner’s Annotated Figure 4) and the flange (See Examiner’s Annotated Figure 1, The Examiner notes that the container body is disposed within the groove and flange and the second seal member is disposed within the container body, thus the second seal member is disposed between the shoulder and the flange.).
Regarding claim 15, Edwards discloses an apparatus, comprising: a syringe enclosure (See Examiner’s Annotated Figure 4) defining an internal volume (See Examiner’s Annotated Figure 4) and having a protrusion (See Examiner’s Annotated Figure 4); a prefilled syringe assembly (Fig. 4, medicament injector 3210) including a container (Fig. 4, medicament container 3262), an elastomeric member (Fig. 28, plunger 3284) disposed within the container (Fig. 4, medicament container 3262), and a needle (Fig. 4, needle 3212) staked to a distal end portion (See Examiner’s Annotated Figure 4) of the container (Fig. 4, medicament container 3262), the container (Fig. 4, medicament container 3262) containing a medicament (“allowing the medicament to be injected”, Col. 15, lns. 33-38, thus the container having a medicament within the body), the elastomeric member (Fig. 28, plunger 3284) disposed within the container (Fig. 4, medicament container 3262) to seal the medicament within the container (Fig. 4, medicament container 3262), a proximal end portion (Fig. 28, proximal portion 3264) of the container (Fig. 4, medicament container 3262) disposed within the internal volume (See Examiner’s Annotated Figure 4) of the syringe enclosure (See Examiner’s Annotated Figure 4); a movable member (being interpreted as having a piston member (Fig. 28, piston 3324 as being attached to movable member 3312) configured to move the elastomeric member (Fig. 28, plunger 3284) of the prefilled syringe assembly (Fig. 4, medicament injector 3210) in a distal direction (Col. 6, lns. 48-54) within the container (Fig. 4, medicament container 3262) to deliver the medicament via the needle (Fig. 4, needle 3212); and a housing (Fig. 4, housing 3110) enclosing the syringe enclosure (See Examiner’s Annotated Figure 4) and the prefilled (Fig. 4, medicament injector 3210), the protrusion (See Examiner’s Annotated Figure 4) engaging a wall (See Examiner’s Annotated Figure 4) of the housing (Fig. 4, housing 3110) to limit movement of the syringe enclosure (See Examiner’s Annotated Figure 4) and the86Attorney Docket No. 1004-009-03US prefilled syringe assembly (Fig. 4, medicament injector 3210) relative to the housing (Fig. 4, housing 3110) in a proximal direction (Col. 14, lns. 35-41) when the syringe enclosure (See Examiner’s Annotated Figure 4) and the prefilled syringe assembly (Fig. 4, medicament injector 3210) are in a storage configuration (Fig. 17, the Examiner notes that the protrusion is fully capable of limiting the movement of the syringe enclosure and the prefilled syringe as it is a friction fit seal with the housing that will reduce the movement when engaged with housing as this portion of claim 15 is functional language.).

    PNG
    media_image4.png
    584
    508
    media_image4.png
    Greyscale

Examiner’s Annotated Figure 4 based on figure 17 of Edwards
Regarding claim 16, Edwards discloses the apparatus of claim 15, wherein: the movable member (being interpreted as having a piston member (Fig. 28, piston 3324 as being attached to movable member 3312) exerts a delivery force (Col. 15, lns. 38-49) on the elastomeric member (plunger 3284); and the engagement of the protrusion (See Examiner’s Annotated Figure 4) and the wall (See Examiner’s Annotated Figure 4) limits a preload force from being transferred to the movable member (being interpreted as having a piston member (Fig. 28, piston 3324 as being attached to movable member 3312) when the syringe enclosure (See Examiner’s Annotated Figure 4) and the prefilled syringe assembly (Fig. 4, medicament injector 3210) are in the storage configuration (Fig. 17).
Regarding claim 17, Edwards discloses the apparatus of claim 15, wherein: the housing (Fig. 22, housing 3110) defines an opening (See Examiner’s Annotated Figure 4); and the protrusion (See Examiner’s Annotated Figure 4) of the syringe enclosure (See Examiner’s Annotated Figure 4) is configured to be disposed within the opening (See Examiner’s Annotated Figure 4) when the syringe enclosure (See Examiner’s Annotated Figure 4) and the prefilled syringe assembly (Fig. 4, medicament injector 3210) are in the storage configuration (Fig. 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (US Patent 7648483) in view of Licata (US PG Pub 20100211005 A1).
Regarding claim 3, Edwards discloses the apparatus of claim 1, wherein the prefilled syringe contains a medicament to be expelled (Col. 6, lns. 51-54 of Edwards), but Edwards does not disclose the prefilled syringe contains at least one of influenza A vaccine.
However, Licata teaches the limitation of a prefilled syringe (Fig. 2, medicament vials 1262 of Licata) contains a medicament (paragraph 0346) of at least the Influenza A vaccine (Claim 1 of Licata).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modify the device of Edwards to substitute the medicament with the Influenza A vaccine of Licata in order to provide a cheap alternative vaccine administration compared to a visitation to a physician’s office and reduce logistics issues when the vaccine is administered at a central location (paragraph 0006 of Licata). 



Conclusion
                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE J. EFTA/Examiner, Art Unit 3783  

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783